IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-68,170-01


EX PARTE JUAN ARTEMIO GARCIA, Applicant




ON AN APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 02-CR-277 IN THE 381ST DISTRICT COURT
FROM STARR COUNTY


 Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of capital murder
and sentenced to life imprisonment. 
	On September 12, 2007, this Court remanded this applications to the trial court for findings
of fact and conclusions of law.  On November 18, 2008, the trial court made findings of fact and
conclusions of law that were based in part on the affidavit from trial counsel.  The trial court
recommended that relief be denied.
	Based on the trial court's findings of fact as well as this Court's independent review of the
entire record, we deny relief.
	It is so ordered on this the 17th day of December, 2008.

Filed: December 17, 2008
Do not publish